285 S.E.2d 838 (1981)
Robert ZIGLAR, Administrator of the Estate of Lizzie Irene Ziglar, Deceased
v.
E. I. DuPONT De NEMOURS AND COMPANY, Stoney Venable, Midkiff and Carson Hardware Company, Basil G. Gordon and A. B. Carson.
Supreme Court of North Carolina.
November 3, 1981.
Smith, Moore, Smith, Schell & Hunter, Greensboro, for defendant DuPont.
David B. Hough, Winston-Salem, for plaintiff.
William G. Reid, Pilot Mountain, for defendant Hardware, Gordon & Carson.
Defendant's petition for discretionary review under G.S. § 7A-31, 280 S.E.2d 510. Denied.